Citation Nr: 9934936	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-04 777A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected meniscal tear of the left knee with history 
of patellofemoral syndrome.  

2.  Entitlement to an increased (compensable) rating for 
service-connected chondromalacia of the right knee with 
history of patellofemoral syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the RO.  



REMAND

The veteran's claims for increased ratings are well grounded 
in that they are not inherently implausible.  38 U.S.C.A. § 
5107(a) (West 1991).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The veteran has not been afforded a VA 
examination in connection this well-grounded claim for 
increase.  

The examiner should determine whether the veteran's knees 
exhibit weakened movement, excess fatigability or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
These determinations are to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.;  See 
also 38 C.F.R. §§ 4.40, 4.45 (1999).  The VA examinations of 
record did not fulfill these requirements.  Therefore, a VA 
orthopedic examination should be conducted to address the 
facts as required by DeLuca, and 38 C.F.R. §§ 4.40, 4.45.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for the 
service-connected bilateral knee 
disability since separation from service.  
After securing the necessary release, the 
RO should obtain copies of all records 
from the identified treatment sources and 
associate them with the claims folder.  
Copies of all VA treatment also should be 
obtained for review in connection with 
the veteran's claim.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of the service-connected 
bilateral knee disability.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed.  The 
examination must include complete range 
of motion testing for the knees.  In 
addition to noting the range of motion, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
right knee or right shoulder due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare- 
ups.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


